Case: 20-20629     Document: 00516186225         Page: 1     Date Filed: 01/31/2022




              United States Court of Appeals
                   for the Fifth Circuit
                                                                      United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                      January 31, 2022
                                  No. 20-20629                          Lyle W. Cayce
                                                                             Clerk

   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Romello Dequaes Lee,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                            USDC No. 4:19-CR-99-1


   Before King, Graves, and Ho, Circuit Judges.
   Per Curiam:*
          Following a jury trial, Romello Dequaes Lee was convicted of sex
   trafficking of a minor victim (MV1) and of sex trafficking of a minor victim
   (MV2) by force. He was sentenced below the guidelines imprisonment range
   of life to concurrent 480-month prison terms and within the guidelines




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-20629      Document: 00516186225          Page: 2   Date Filed: 01/31/2022




                                    No. 20-20629


   supervised-release range to concurrent lifetime terms of supervised release.
   Lee timely appealed.
                             Sufficiency of the evidence
          Lee challenges the sufficiency of the evidence to support his
   conviction for sex trafficking MV1. As relevant here, a child sex-trafficking
   offense involves a victim who “has not attained the age of 18 years and will
   be caused to engage in a commercial sex act” in or affecting interstate
   commerce. 18 U.S.C. § 1591(a). One way of committing the offense is to
   knowingly recruit, entice, harbor, transport, provide, obtain, advertise,
   maintain, patronize, or solicit the minor victim. § 1591(a)(1). Another way
   is to knowingly benefit, either financially or by receiving anything of value,
   from participating in a venture that has engaged in one of the acts described
   in § 1591(a)(1). § 1591(a)(2). The strictest mens rea element of § 1591(a)
   requires either knowledge or reckless disregard of the minor’s age. § 1591(a);
   see United States v. Sims, 11 F.4th 315, 321 (5th Cir. 2021). Where the offense
   is committed under § 1591(a)(1) by advertising, though, the mens rea element
   can be satisfied only by a showing of actual knowledge. § 1591(a).
          Contrary to Lee’s assertion here, trial testimony from MV1 was not
   necessary to convict him. The Government may prove its case through direct
   or circumstantial evidence, and the jury may choose among reasonable
   constructions of the evidence. United States v. Mitchell, 484 F.3d 762, 768
   (5th Cir. 2007). There is no dispute that MV1 was under the age of 18 at all
   relevant times. We have carefully reviewed all the evidence adduced at trial.
   Viewing that evidence in the light most favorable to the Government, a
   rational juror could have found beyond a reasonable doubt that Lee had actual
   knowledge that MV1 was not yet 18 years old, that he had, at a minimum,
   knowingly transported and advertised MV1 for the purpose of engaging in
   commercial sex acts, and that he had knowingly benefitted financially from




                                         2
Case: 20-20629      Document: 00516186225            Page: 3    Date Filed: 01/31/2022




                                      No. 20-20629


   MV1’s acts of prostitution. See § 1591(a)(1), (a)(2), (b)(2); United States
   v. Vargas-Ocampo, 747 F.3d 299, 301 (5th Cir. 2014) (en banc).
                                   Opinion testimony
          Evidence of text messages sent between Lee and MV1 was introduced,
   and the Government elicited testimony from Danielle LaFosse, the lead
   investigator in this case, who was not called as an expert, that some of those
   text messages were discussing commercial sex acts. Lee contends that
   LaFosse was improperly allowed to present both fact and expert testimony
   about the subject of those text messages. As this issue was not raised in the
   district court, we review it only for plain error. See United States v. Akins, 746
   F.3d 590, 597 (5th Cir. 2014). To establish plain error, a defendant must
   show a forfeited error that is clear or obvious and affects his substantial rights.
   See Puckett v. United States, 556 U.S. 129, 135 (2009). If he makes such a
   showing, this court has the discretion to correct the error only if it seriously
   affects the fairness, integrity, or public reputation of judicial proceedings. See
   id.
          Lee points to several specific instances where, he contends, LaFosse
   improperly opined that certain text messages were discussing commercial sex
   acts. Our review of the record indicates that in all but one of those instances,
   LaFosse was asked to explain the meaning of the message based on, inter alia,
   her involvement in this case. Thus, the majority of the challenged testimony
   was admissible lay testimony under Federal Rule of Evidence 701. See Fed.
   R. Evid. 602, 701; United States v. El-Mezain, 664 F.3d 467, 514 (5th Cir.
   2011); United States v. Miranda, 248 F.3d 434, 441 (5th Cir. 2001).
          With respect to the one instance where the question was not
   specifically phrased in terms of LaFosse’s involvement in this case, it is not
   clear or obvious that her testimony impermissibly crossed the line into expert
   testimony. Regardless, there is no reversible plain error because, in light of




                                           3
Case: 20-20629      Document: 00516186225          Page: 4    Date Filed: 01/31/2022




                                    No. 20-20629


   the ample other evidence against him, Lee cannot “show a reasonable
   probability that his trial would have come out differently” absent the
   challenged testimony from LaFosse. United States v. Sosa, 897 F.3d 615, 620
   (5th Cir. 2018) (internal quotation marks and citation omitted).
                     Procedural reasonableness of Lee’s sentence
          Lee argues that the district court procedurally erred at sentencing
   because it did not address each of the separate arguments he raised in
   mitigation of his sentence. It was not required to do so. See United States
   v. Becerril-Pena, 714 F.3d 347, 351-52 (5th Cir. 2013).
          A district court is required to explain its choice of sentence “to allow
   for meaningful appellate review and to promote the perception of fair
   sentencing.” United States v. Mondragon-Santiago, 564 F.3d 357, 360 (5th
   Cir. 2009). Sentences within the guidelines range require little explanation.
   Id. at 362. Here, Lee’s 480-month prison term was below the guidelines
   range, and his lifetime term of supervised release was within the guidelines
   range. He argues that the district court failed to adequately explain its
   decision to impose each of those terms and its decision to impose lifetime
   restrictions on his access to computers, the internet, or minor children. Lee
   did not raise these procedural arguments in the district court, and plain-error
   review applies. See id. at 361-62.
          In order to establish that his substantial rights were violated for
   purposes of plain-error review, Lee must show a reasonable probability that,
   but for the district court’s alleged procedural error, he would have received
   a lesser sentence. See Mondragon-Santiago, 564 F.3d at 364-65. Lee does not
   assert, and the record does not indicate, a reasonable probability that a more
   detailed explanation would have changed his sentence. He has therefore
   failed to meet his burden under plain-error review. See id.




                                          4
Case: 20-20629        Document: 00516186225          Page: 5   Date Filed: 01/31/2022




                                     No. 20-20629


                      Substantive reasonableness of Lee’s sentence
          As he did in the district court, Lee argues that his 480-month prison
   sentence is substantively unreasonable.           We review the substantive
   reasonableness of his sentence under an abuse-of-discretion standard. Gall
   v. United States, 552 U.S. 38, 51 (2007). Lee’s below-guidelines prison term
   is presumptively reasonable, and our careful review of the record and Lee’s
   arguments leads us to conclude that Lee has not made the showing required
   to rebut that presumption. See United States v. Simpson, 796 F.3d 548, 557
   (5th Cir. 2015).
          For the first time in this court, Lee argues that the supervised-release
   conditions restricting his access to computers, the internet, and children,
   which were announced at sentencing, are substantively unreasonable. Our
   review is for plain error. United States v. Diggles, 957 F.3d 551, 560 (5th Cir.)
   (en banc), cert. denied, 141 S. Ct. 825 (2020).
          With respect to the restrictions on Lee’s access to children, Lee
   asserts that they are unwarranted by the facts of the case and that he had no
   prior history of directly abusing children. We easily conclude that these
   particular restrictions are reasonably related to the nature and characteristics
   of Lee’s offenses and to the need to protect the public from further crimes by
   Lee. See 18 U.S.C. § 3583(d)(1); 18 U.S.C. § 3553(a)(1) and (a)(2)(C);
   United States v. Duke, 788 F.3d 392, 398 (5th Cir. 2015). Further, the
   restrictions allow Lee contact with children if he has prior written approval
   from his probation officer. Given the nature of this offense, the conditioned
   restrictions on Lee’s access to children is not a “greater deprivation of liberty
   than is reasonably necessary” to achieve the purposes set forth at § 3553(a).
   § 3583(d)(2); see Miller, 665 F.3d at 133-34.
          Lee argues that the restrictions on his access to computers and the
   internet run afoul of our precedent. While we have found an absolute lifetime




                                           5
Case: 20-20629      Document: 00516186225          Page: 6   Date Filed: 01/31/2022




                                    No. 20-20629


   ban on computer and internet access to be a greater deprivation of liberty than
   is reasonable, see Duke, 788 F.3d at 399-403, we have previously approved
   restrictions that were, like Lee’s, conditioned on approval by the court or by
   a probation officer. See United States v. Ellis, 720 F.3d 220, 224-25 (5th Cir.
   2013); United States v. Miller, 665 F.3d 114, 127 (5th Cir. 2011). The
   computer and internet restrictions imposed here do not purport to require
   Lee to receive a separate prior approval every time he needs to use a
   computer or access the internet, and the district court did not plainly err in
   imposing them. See Puckett, 556 U.S. at 135; United States v. Sealed Juv., 781
   F.3d 747, 756 (5th Cir. 2015).
          AFFIRMED.




                                         6